            Case 2:20-cv-01614-AC Document 6 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MUHAMMAD TAHSEEN AFZAL,                           No. 2:20-cv-1614 AC P
12                        Petitioner,
13             v.                                       ORDER
14    WENDY KAY,
15                        Respondent.
16

17            By an order filed August 18, 2020, plaintiff was ordered to file a completed in forma

18   pauperis affidavit and pay the filing fee within thirty days, and was cautioned that failure to do so

19   would result in a recommendation that this action be dismissed. ECF No. 4. The thirty-day

20   period has now expired, and plaintiff has not filed an application to proceed in forma pauperis,

21   paid the filing fee, or otherwise responded to the order. Petitioner shall be given one more

22   opportunity to comply with the August 18, 2020 order or face a recommendation that this action

23   be dismissed.

24            Accordingly, IT IS HEREBY ORDERED that within twenty-one days of service of this

25   order, petitioner shall file a completed application to proceed in forma pauperis or pay the filing

26   ////

27   ////

28   ////
                                                        1
         Case 2:20-cv-01614-AC Document 6 Filed 12/22/20 Page 2 of 2


 1   fee. Failure to comply with this order will result in a recommendation that this action be
 2   dismissed.
 3   DATED: December 21, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
